DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu, publication number: US 2018/0018579.

As per claims 1, 12 and 13, Xu teaches a computer implemented method of executing a software module comprising a machine learning algorithm as an executable software component configurable to approximate a function relating a domain data set to a range data set (Machine Learning for determining primary key foreign key relationship, [0008-0009][0036]), a data store (Storage  [106]), and a message handler as an executable software component arranged to receive input data and communicate output data for the module, wherein the message handler is adapted to determine domain parameters for the algorithm based on the input data and to generate the output data based on a result generated by the algorithm (Input/output controller, [0100]), the method comprising: 
generating a message as input data for the software module, the message comprising instructions for execution by the software module to effect a modification of the machine learning algorithm of the software module (Training algorithms and validating Machine Learning models, [0010][0063] [0105], Fig. 2).

As per claim 2, Xu teaches wherein the message includes a replacement machine learning algorithm and the instructions cause the replacement of the machine learning algorithm in the software module with the replacement machine learning algorithm (Selecting algorithm, [0105]).

As per claim 3, Xu teaches wherein each software module is a software object having functional methods and attributes (algorithms and criterion [0105]).

As per claim 6, Xu teaches wherein the input data includes an indication of a type of input data including one or more of: training data or non-training data (training and validation data, [0065]).

As per claim 7, Xu teaches wherein the input data includes training data including an indication of a state of one or more training examples as a positive training example or a negative training example (Positive and negative training data, [0042]).

As per claim 8, Xu teaches wherein the input data includes training data including an indication of a result associated with the training data (accuracy, [0063]).

As per claim 9, Xu teaches wherein the range data set includes one or more of: one or more classifications of data input to a machine learning algorithm; one or more clusters associated with data input to a machine learning algorithm; or one or more values of dependent variables for data input to a machine learning algorithm (Input, [0042][0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, publication number: US 2018/0018579 in view of Garrow, publication number: US 2016/0092793.
As per claim 4, Xu teaches training and validating a Machine learning model. 
Xu does not teach wherein each software module in execution is serializable for communication of the software module in a state of operation.
In an analogous art, Garrow teaches wherein each software module in execution is serializable for communication of the software module in a state of operation (training serializable machine learning modules, [0058-0059][0063]).

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Xu’s Machine Learning system to include serialization as described in Garrow’s cascading Machine Learning system for the advantages of having a more accurate system. 

As per claim 5, the combination teaches wherein a network of software modules is serializable based on serialization of each software module in execution for communication of the network in a state of operation (cascading, [0058-0059][0063], Fig. 4a).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, publication number: US 2018/0018579 in view of Ross, publication number: US 2018/0232663.

As per claim 10, Xu teaches training and validating machine learning models. 
Xu does not teach, wherein each of the software modules is encrypted.
In an analogous art, Ross teaches wherein each of the software modules is encrypted (encrypting Machine learning modules, [0031])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Xu’s Machine Learning system to include encrypted modules as described in Ross’ model creation system for the advantage of enhanced security. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, publication number: US 2018/0018579 in view of Cosa, publication number: US 2017/0372226.

As per claim 11, Xu teaches training and validating machine learning models. 
Xu does not teach, wherein output data communicated is encrypted.
In an analogous art, Cosa teaches wherein output data communicated is encrypted (encrypting output of machine learning process, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Xu’s Machine learning model training and validation by including encrypted output as described in Costa’s privacy preserving Machine Learning system for the advantage of ensuring that the derived output is utilized by authorized parties. 

Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494